DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-21 are pending.
Claims 1-3, 7, 11-13, 17, and 21 are amended.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS

– Claim Objections –
	Claims 11 and 21 were objected to for minor informalities.
	The Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such objections.

– 35 USC § 112(b) –
	Claims 1-21 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claims 1-6, 8, 10-16, 18, and 20-21, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such objections.
	However, with regard to claims 7, 9, 17, and 19, Applicant has failed to address the antecedent basis issues outlined in the previous Office Action.  Accordingly, such rejections are maintained.

– 35 USC § 103 –
	Claims 1-5, 8-9,12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flasza et al., US 20140085133 (hereinafter “FLASZA ‘133”) in view of Mohr et al., US 4,786,857 (hereinafter “MOHR ‘857”).
s 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over FLASZA ‘133/MOHR ‘857 in further view of Lavon et al., US 20090235737 (hereinafter “LAVON”).
	Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over FLASZA ‘133/MOHR ‘857 in further view of Payne et al., US 5,544,672 (hereinafter “PAYNE”).
	Without acquiescing to the merits of any of Applicant’s arguments, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention and the new grounds of rejection set forth herein.  
However with regard to claim 1, the Examiner respectfully disagrees with Applicant’s characterization of FLASZA ‘133.  More specifically, Applicant argues, 
“The probe is mounted to the top of the vessel.  As such, it could only extend downward.”  

While the Examiner does not necessarily disagree with Applicant’s narrow interpretation, the Examiner asserts that the recited claim language is not so limited.  The direction of the extension of the probe, though properly defined, is relative to a reference point from which such direction is measured.  In this case, the reference point is not recited nor is it inherent.  Accordingly, Applicant’s argument is not persuasive.
Furthermore, the Examiner respectfully disagrees with Applicant’s contention that, 
“The action also states that the processor is "programmed to profile a first section of the waveforms which does not change over time and a second section of the waveforms which changes over time, representing an emulsion moving in the vessel", referencing [0052-0056]. There is no such discussion in the referenced paragraphs. Flasza discusses converting the impedance to electrical equivalent segments to determine actual length versus impedance data. There is no discussion regarding profiling a section which does not change over time and profiling a section which changes over time. Therefore, it could not locate "where the waveforms indicate[s] motion to determine emulsion level", as stated in the action.”

More specifically, Flasza ‘133 discloses a software algorithm for processing segments of a TDR waveform (i.e., processing a plurality of individual waveforms) in order to determine information regarding an emulsion in a tank, including but not limited to, a distance of an emulsion top/bottom layer in the tank (i.e., representing a location where the emulsion may indicate motion).  Accordingly, Applicant’s argument is not persuasive.  Furthermore, the new grounds of rejection, necessitated by Applicant’s amendments, provides additional disclosure and teaching as to the processing of GWR signals to monitor emulsion motion in a tank.
	Further still with regard to claims 6-7 and 16-17, Applicant only generally argues limitations allegedly not taught by LAVON without addressing the Examiner’s specific rejections.  The Examiner finds these arguments unpersuasive and invites Applicant to review the new grounds of rejection, necessitated by the Applicant’s amendments. 

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, the Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 7, Applicant introduces an additional term lacking antecedent basis, namely “the pumping period T”, thereby rendering the claim indefinite.  In the interest of compact prosecution and for the purposes of examining the claims as is, the Examiner will interpret these claim limitations as encompassing any time period.

Re claim 9, Applicant introduces an additional term lacking antecedent basis, namely “the moving edge”, thereby rendering the claim indefinite.  In the interest of compact prosecution and for the purposes of examining the claims as is, the Examiner will interpret this claim limitation as encompassing any edge.

Re claims 17 and 19, Applicant recites claims containing the same or substantially the same limitations as claims 7 and 9, respectively.  Accordingly, claims 17 and 19 are rejected in the same or substantially the same manner as claims 7 and 9, respectively, as shown above.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 12-15, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Flasza et al., US 2014/0085133 (hereinafter “FLASZA ‘133) in view of Allouche et al., US 2019/0323936 (hereinafter “ALLOUCHE”) in further view of Rosemount, "Guided Wave Radar Interface Measurement", Emerson Process Management, Technical Note 00840-0400-4530, Rev AA, October 2014 (hereinafter “ROSEMOUNT”).

Re claim 1, FLASZA ‘133 discloses a radar transmitter for emulsion measurement ([0016] – radar transmitter for emulsion measurement) comprising: 
a probe mountable to a vessel and defining a transmission line extending upward into the vessel, in use, for sensing impedance ([0017] – probe defining a transmission line for sensing impedance; [0036] – probe mounted to a vessel vertically (i.e., extending upward see Fig. 1)); 
a pulse circuit connected to the probe for periodically generating pulses on the transmission line and receiving a reflected signal from the transmission line ([0017] – pulse circuit connected to probe for generating pulses and receiving reflected signal), 
a controller operatively connected to the pulse circuit and comprising a programmed processor and a memory ([0017] – controller operatively connected to signal processing circuit (and the pulse circuit) and the database (memory)), the memory storing trace data of a plurality of individual waveforms ([0076] – TDR traces stored in the database), the processor being programmed to profile a first section of the plurality of individual waveforms which does not change over time and a second section of the plurality of individual waveforms which changes over time, representing an emulsion top/bottom level in the vessel ([0052-0056] – system determines the waveforms over time to determine the changes in the levels of different fluids (e.g., upper level, emulsion top/bottom level, water layer, etc…) to develop profile including the distance of each of the levels of fluids), the controller locating where the plurality of individual waveforms indicates motion to determine emulsion level ([0037] – controller 30 profiles the liquids in the vessel based on the transmitted signals and their reflections; [0052-0053] – profile based on return waveform over time thereby indicating  the individual levels of fluids relative to the tank and any changes).
FLASZA ‘133 fails to explicitly disclose a probe mountable to a bottom of a vessel; the processor being programmed to profile a first section of the plurality of individual waveforms which does not change over time and a second section of the plurality of individual waveforms which changes over time, representing an emulsion moving in the vessel.


Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify emulsion profiling system of FLASZA ‘133 to include the particular emulsion movement monitoring of ALLOUCHE.  One would have been motivated to do so in order to determine properties of an emulsion in a vessel, useful for a variety of reasons relating to storage, transport, or separation of multiphase fluids (see ALLOUCHE [0004]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ALLOUCHE merely teaches that it is well-known to monitor the motion of an emulsion in a guided wave radar system.  Since both FLASZA ‘133 and ALLOUCHE disclose guided wave radar systems for profiling emulsions in a vessel, one of ordinary 
	Moreover, ROSEMOUNT, in the same or in a similar field of endeavor, teaches a guided wave radar probe mountable to a bottom of a vessel for conducting TDR measurement of fluid levels ([p.13/Fig.12] – GWR mounting position may be inverted so that it is installed on the tank bottom)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify emulsion profiling system of FLASZA ‘133 to include the probe mounting position of ROSEMOUNT.  One would have been motivated to do so in order to determine fluid levels when a fluid with a higher dielectric constant lies on top of a fluid with a lower one (see ROSEMOUNT [p.13/sect.1.5.1]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, ROSEMOUNT merely teaches that it is well-known to mount a probe on the bottom of a vessel in a guided wave radar system.  Since both FLASZA ‘133 and ROSEMOUNT disclose guided wave radar systems for profiling emulsions in a vessel, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 2, FLASZA ‘133/ALLOUCHE/ROSEMOUNT renders obvious the radar transmitter of claim 1, as shown above.  FLASZA ‘133 further discloses wherein each said waveform comprises a time domain reflectometry signal ([0035] – TDR signal).

Re claim 3, FLASZA ‘133/ALLOUCHE/ROSEMOUNT renders obvious the radar transmitter of claim 2, as shown above.  FLASZA ‘133 further discloses wherein the controller uses TDR inversion to transform each said waveform into impedance relative to distance ([0057] – TDR inversion algorithm).

Re claim 4, FLASZA ‘133/ALLOUCHE/ROSEMOUNT renders obvious the radar transmitter of claim 1, as shown above.  FLASZA ‘133 further discloses wherein the controller is programmed to use historical difference motion detection ([0077] – TDR signal is compared with stored (i.e., historical) database signal).

Re claim 5, FLASZA ‘133/ALLOUCHE/ROSEMOUNT renders obvious the radar transmitter of claim 4, as shown above.  FLASZA ‘133 further discloses wherein the controller compares a current waveform to a prior waveform a select time T prior to the current waveform ([0044] – TDR measures impedance vs. time (i.e., reflected waveform over time) to develop profile to view changes (e.g., sharp or gradual)).

Re claim 8, FLASZA ‘133/ALLOUCHE/ROSEMOUNT renders obvious the radar transmitter of claim 1, as shown above.  FLASZA ‘133 further discloses wherein the controller is programmed to use linear motion detection ([0081] – linear interpolation).
Re claim 9, FLASZA ‘133/ALLOUCHE/ROSEMOUNT renders obvious the radar transmitter of claim 8, as shown above.  FLASZA ‘133 further discloses wherein the linear motion detection creates an image of the moving edge from the plurality of individual waveforms and determines a slope of a line at the moving edge and an intersection point of the line along a time scale ([0080-0081] – linear interpolation; [Fig.13] – image of interpolation).

Re claims 12-15 and 18-19, Applicant recites claims of the same or substantially the same scope as claims 1, 3-5, and 8-9, respectively.  Accordingly, claims 12-15 and 18-19 are rejected in the same or substantially the same manner as claims 1, 3-5, and 8-9, respectively, as shown above.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over FLASZA ‘133/ALLOUCHE/ROSEMOUNT in further view of Lavon et al., US 20090235737 (hereinafter “LAVON”).

Re claim 6, FLASZA ‘133/ALLOUCHE/ROSEMOUNT renders obvious the radar transmitter of claim 1, as shown above.  
FLASZA ‘133 fails to explicitly disclose wherein the controller is programmed to use modulated motion detection where there is relative movement between the emulsion and the probe.
However, LAVON, in the same or in a similar field of endeavor, teaches a controller programmed to use modulated motion detection where there is relative movement between an emulsion and a probe ([0064-0066] – in order to determine fluid level, the system creates a slower waveform (i.e., modulates) to sample the high speed waveform to determine the current fluid level (i.e., thereby determining motion in the fluid level)).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the TDR emulsion measurement system of FLASZA ‘133 to include the particular modulation techniques of LAVON.  One would have been motivated to do so in order to provide accurate fluid level detection in a vessel (see LAVON [0018]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LAVON merely teaches that a 

Re claim 7, FLASZA ‘133/ALLOUCHE/ROSEMOUNT/LAVON renders obvious the radar transmitter of claim 6, as shown above.  
FLASZA ‘133 further discloses detecting a P(tSlice), the amount of fluid Power at time t from the bottom of the probe for all time's out to the probe's farthest reach ([0042] – determine the signal amplitude for all the signal in real-time for, e.g., a 5 foot probe), and determines the first time P(tSlice) that crosses a threshold pTHRESH, and indicates that as the emulsion location ([0042-0043] – employing a threshold scheme to give timed interrupts to the microprocessor to calculate level differences (e.g., from the fiducial and level distances for emulsion profiling).
FLASZA ‘133 fails to explicitly disclose wherein modulated motion detection assembles samples from the plurality of individual waveforms at time tSlice to create a new waveform that has some amount of energy from the pumping period.	
However, LAVON, in the same or in a similar field of endeavor, teaches wherein modulated motion detection assembles waveform samples at time tSlice to create a waveform that has some amount of energy T from the pumping period ([0064-0066]  - waveform samples are combined).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LAVON merely teaches that a particular modulation technique in a TDR system is well-known.  Since both FLASZA ‘133 and LAVON disclose similar fluid measurement systems using TDR, one of ordinary skill in the art would recognize that what is taught here by LAVON would readily be combinable with the system of FLASZA ‘133 according to known methods.  As such, one of ordinary skill in the art would further recognize their resulting combination to yield predictable results.

Re claims 16-17, Applicant recites claims of the same or substantially the same scope as claims 6-7, respectively.  Accordingly, claims 16-17 are rejected in the same or substantially the same manner as claims 6-7, respectively, as shown above.
Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over FLASZA ‘133/ALLOUCHE/ROSEMOUNT in further view of Payne et al., US 5,544,672 (hereinafter “PAYNE”).

Re claim 10, FLASZA ‘133/ALLOUCHE/ROSEMOUNT renders obvious the radar transmitter of claim 1, as shown above.  
FLASZA ‘133 fails to explicitly disclose wherein the controller uses random motion detection.
However, PAYNE, in the same or in a similar field of endeavor, teaches a controller that uses random motion detection ([c.4/l.52-c.5/l.7] – slug flow sensing technique; see also APPLICANT’S SPECIFICATION (US 20190257935) at [0071-0072] – random motion detection using “slug flow” techniques).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the TDR emulsion measurement system of FLASZA ‘133 to include the motion detection techniques of PAYNE.  One would have been motivated to do so in order to identify and mitigate slug flow (see Payne [col.1/ll.47-51]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PAYNE merely teaches that a particular random motion detection technique in a fluid system is well-known.  Since both FLASZA ‘133 and PAYNE disclose similar fluid measurement systems, one of ordinary skill in the art would recognize that what is taught here by PAYNE would 

Re claim 11, FLASZA ‘133/ALLOUCHE/ROSMOUNT/PAYNE renders obvious the radar transmitter of claim 10, as shown above.  
FLASZA ‘133 fails to explicitly disclose wherein the random motion detection creates a variance trace that is a point wise variance of all of the plurality of waveforms in a buffer and determines a reflection time where the variance trace crosses a select threshold.
However, PAYNE, in the same or in a similar field of endeavor, teaches wherein a random motion detection creates a variance trace that is a point wise variance of all of a plurality of waveforms in a buffer ([c.5/ll.8-40] – differential signal of the slug is aggregated for all the signals to determine the lead and rear end of the slug) and determines a reflection time there the variance trace crosses a select threshold ([c.5/ll.8-40] – lead end of the slug is detected when the differential signal exceeds a threshold; see also APPLICANT’S SPECIFICATION (US 20190257935) at [0071-0072] – random motion detection using “slug flow” techniques).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the TDR emulsion measurement system of FLASZA ‘133 to include the motion detection techniques of PAYNE.  One would have been motivated to do so in order to identify and mitigate slug flow (see Payne [col.1/ll.47-51]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, PAYNE merely teaches that a particular random motion detection technique in a fluid system is well-known.  Since both FLASZA ‘133 and PAYNE disclose similar fluid measurement systems, one of ordinary skill in the art would recognize that what is taught here by PAYNE would readily be combinable with the system of FLASZA ‘133 according to known methods.  As such, one of ordinary skill in the art would further recognize their resulting combination to yield predictable results.

Re claims 20-21, Applicant recites claims of the same or substantially the same scope as claims 10-11, respectively.  Accordingly, claims 20-21 are rejected in the same or substantially the same manner as claims 10-11, respectively, as shown above.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is (571)272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://ppair-my.uspto.gov/pair/PrivatePair. 


V/R, 


/TMH3/Examiner, Art Unit 3648        

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)